USCA4 Appeal: 20-4102      Doc: 32         Filed: 07/20/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4102


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LARRY WILSON SMITH, a/k/a Ocho,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00452-WO-1)


        Submitted: May 23, 2022                                           Decided: July 20, 2022


        Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North Carolina,
        for Appellant. Michael A. DeFranco, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4102       Doc: 32         Filed: 07/20/2022      Pg: 2 of 5




        PER CURIAM:

               Larry Wilson Smith pled guilty, pursuant to a written plea agreement, to being a

        felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The

        district court imposed a sentencing enhancement under the Armed Career Criminal Act

        (ACCA), 18 U.S.C. § 924(e), after concluding, over Smith’s objection, that Smith had three

        prior convictions for violent felonies that were “committed on occasions different from one

        another.” 18 U.S.C. § 924(e)(1). The court sentenced Smith to the ACCA’s statutory

        minimum of 180 months’ imprisonment. On appeal, counsel has filed a brief pursuant to

        Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

        for appeal but questioning the validity of Smith’s guilty plea and whether Smith’s sentence

        was properly enhanced under the ACCA. Smith filed a pro se supplemental brief. * The

        Government elected not to file a brief.

               Smith’s counsel filed a motion to place this case in abeyance pending the Supreme

        Court’s decision in Wooden v. United States, 142 S. Ct. 1063 (2022), which we granted.

        In a Fed. R. App. P. 28(j) letter, counsel notes the issuance of Wooden, asserts that the fifth

        factor of the test in United States v. Letterlough, 63 F.3d 332, 335-36 (4th Cir. 1995), is

        similar to the analysis the Supreme Court rejected in Wooden, and requests that we remand

        to allow the district court to apply Wooden in the first instance. Finding no error, we affirm.




               Smith raises additional arguments challenging whether his sentence was properly
               *

        enhanced under the ACCA. These claims are meritless.

                                                      2
USCA4 Appeal: 20-4102      Doc: 32         Filed: 07/20/2022      Pg: 3 of 5




               Our review of the plea hearing shows that the proceeding was conducted

        substantially in compliance with Fed. R. Crim. P. 11 and that the minor omission did not

        affect Smith’s substantial rights. See United States v. Lockhart, 947 F.3d 187, 191 (4th

        Cir. 2020) (noting that when defendant does not seek to withdraw his guilty plea or

        otherwise preserve any allegation of Rule 11 error, review is for plain error). Moreover,

        Smith knowingly and voluntarily pled guilty to his offense, and his plea was supported by

        a sufficient factual basis. See United States v. Moody, 2 F.4th 180, 196-97 (4th Cir. 2021)

        (stating elements of § 922(g) offense). We therefore affirm Smith’s conviction.

               We review de novo the district court’s determination that Smith committed his

        predicate offenses on different occasions, “[b]ut we review for clear error the district

        court’s factual findings made incident to this ultimate ruling.” United States v. Linney, 819

        F.3d 747, 751 (4th Cir. 2016). Under the ACCA, a defendant is subject to a mandatory

        minimum 15-year term of imprisonment if he “has three previous convictions . . . for a

        violent felony or a serious drug offense, or both, committed on occasions different from

        one another.” 18 U.S.C. § 924(e)(1). We have identified several factors for district courts

        to consider in determining if offenses were committed on different occasions:

               (1) whether the offenses arose in different geographic locations; (2) whether
               the nature of each offense was substantively different; (3) whether each
               offense involved different victims; (4) whether each offense involved
               different criminal objectives; and (5) whether the defendant had the
               opportunity after committing the first-in-time offense to make a conscious
               and knowing decision to engage in the next-in-time offense.

        Linney, 819 F.3d at 751 (internal quotation marks omitted); see Letterlough, 63 F.3d at

        335-37.


                                                     3
USCA4 Appeal: 20-4102        Doc: 32        Filed: 07/20/2022        Pg: 4 of 5




                In Wooden, the Supreme Court addressed what qualifies as “occasions different

        from one another” for purposes of the ACCA. 142 S. Ct. at 1067, 1069. The Court

        explained:

                [A] range of circumstances may be relevant to identifying episodes of
                criminal activity. Timing of course matters, though not in the split-second,
                elements-based way the Government proposes. Offenses committed close in
                time, in an uninterrupted course of conduct, will often count as part of one
                occasion; not so offenses separated by substantial gaps in time or significant
                intervening events. Proximity of location is also important; the further away
                crimes take place, the less likely they are components of the same criminal
                event. And the character and relationship of the offenses may make a
                difference: The more similar or intertwined the conduct giving rise to the
                offenses—the more, for example, they share a common scheme or purpose—
                the more apt they are to compose one occasion.

        Id. at 1071. The Court further explained that “a single factor—especially of time or place—

        can decisively differentiate occasions. Courts, for instance, have nearly always treated

        offenses as occurring on separate occasions if a person committed them a day or more

        apart . . . .” Id.

                Counsel asserts that the analysis the Supreme Court rejected in Wooden was similar

        to the fifth factor of the Letterlough test and that Smith’s four prior North Carolina

        convictions for robbery with a dangerous weapon were part of a single crime spree and

        should not count as four different predicates. Although the analysis that the Supreme Court

        rejected     in   Wooden—whether     “crimes       take   place . . . sequentially   rather   than

        simultaneously”—was similar to the fifth factor of the Letterlough test, 142 S. Ct. at 1068,

        the Sixth Circuit’s analysis focused exclusively on timing in determining whether offenses

        were committed on different occasions, id. at 1067-71. In Wooden, however, the Supreme

        Court identified timing as one of several factors relevant to the analysis. Id. at 1070-71.

                                                       4
USCA4 Appeal: 20-4102         Doc: 32      Filed: 07/20/2022      Pg: 5 of 5




        Because timing remains a relevant factor in determining whether offenses were committed

        on different occasions, the Supreme Court did not reject the last Letterlough factor in

        Wooden.    Our review of the record supports the district court’s conclusion.            The

        indictments showed that the offenses were committed on different dates over a two-week

        period and involved different victims. Further, the time gap between the offenses, even if

        limited, provided a sufficient break between the offenses to qualify as separate occasions.

        Therefore, we conclude that the district court did not err in finding that the predicate

        offenses occurred on different occasions. See United States v. Burns-Johnson, 864 F.3d

        313, 317-20 (4th Cir. 2017) (holding that North Carolina offense of robbery with a

        dangerous weapon qualifies as a violent felony under the ACCA).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s amended

        judgment. This court requires that counsel inform Smith, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Smith requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Smith.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED



                                                     5